Citation Nr: 1760917	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  08-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

(The issues of new and material evidence to reopen service connection for post-traumatic stress disorder (PTSD), and entitlement to service connection for hepatitis will be the subject of a separate decision of the Board.) 


REPRESENTATION

Appellant represented by:	Mark B. Jones, Attorney-At-Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision that, in pertinent part, denied service connection for ischemic heart disease and for diabetes mellitus.  The Veteran timely appealed.

In June 2015, the Board remanded the matters to afford the Veteran an opportunity for a hearing.  In September 2015, the Veteran testified during a video conference hearing before the undersigned.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence weighs against a finding that the Veteran ever stepped foot in Vietnam or was on an inland waterway; hence, he is not presumed to have been exposed to herbicides in active service.

2.  Cardiovascular-renal disease was not manifested during active service or within the first year after separation, and ischemic heart disease is not otherwise related to a disease or injury during service.

3.  Diabetes mellitus was not manifested during active service or within the first year after separation, and is not otherwise related to a disease or injury during service


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Diabetes mellitus was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claims have been obtained, to the extent possible. Reports of VA examinations in connection with the claims on appeal are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, cardiovascular-renal disease and diabetes mellitus are considered chronic and presumptive diseases.  See 38 U.S.C. § 1101.

The Veteran seeks service connection for ischemic heart disease and diabetes mellitus which he believes are due to exposure to herbicides in active service.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected if they manifest to a compensable degree at any time after service. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Ischemic heart disease and diabetes mellitus are listed among the diseases presumed to be associated with Agent Orange exposure.  38 U.S.C. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  A Veteran, who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The record reflects that the Veteran was first diagnosed with coronary artery disease in 2001 and with diabetes mellitus in 2010, many years after his separation from active service.

The question in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  If so, service connection for his diagnosed ischemic heart disease and diabetes mellitus may be granted on the basis that each disability is presumed to be the result of in-service Agent Orange exposure.

Veterans who served on the ground in Vietnam from January 9, 1962, through May 7, 1975, are presumed to have been exposed to herbicides during such service.   Also, effective June 19, 2015, VA regulations were amended to provide for presumptive herbicide exposure for certain individuals who served in the Air Force or Air Force Reserve who operated, maintained, or served onboard C-123 aircrafts involved in the spraying of herbicide agents during the Vietnam era.  

Agent Orange was often directly applied to the water surface of inland rivers, streams, and delta areas and on riverbanks; and aborted missions resulted in a release of herbicides over waters.  Accordingly, Veterans who served on vessels in the inland waterways of Vietnam (also referred to as "brown water") are presumed to have been exposed to herbicides for VA purposes; however, Veterans who served in offshore waterways (also referred to as "blue water") do not automatically have presumptive exposure.  Moreover, a recent court decision, Gray v. McDonald, 27 Vet. App. 313 (2015), directed VA to reevaluate its definition of inland waterways, to include whether Da Nang Harbor should be considered in an inland waterway.  A list of ships that operated in the inland waterways of Vietnam has been compiled.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

 "Service in Vietnam" does not include service of a Vietnam-era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  VAOPGCPREC 7-93.  Moreover, the Federal Circuit has held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).

In this case, the Veteran testified in September 2015 that he had in-country service in Vietnam within weeks of submitting a "speedletter" to his Commanding Officer in Brunswick, Maine, in June 1966, in which he requested assignment to duty in Vietnam.  The Veteran testified that he was in the U.S. Navy, and that his military occupational specialty was crash and rescue.  He testified that he did not serve on a ship, but rather was assigned to the base in Da Nang.  He testified that he was in Vietnam, Cambodia, and Laos from one to three months.  The Veteran also testified that he was injured on a search and rescue mission while going after a plane in the summer or early fall of 1966, and testified that he received bayonet injuries and a head injury.  The Veteran also testified that he did not remember further details because of his head injury, and that he then was taken to Quonset Point, Rhode Island.  Here, the Veteran is competent to testify as to his experiences in active service.

The Veteran's Form DD 214 reflects neither overseas service, nor receipt of the Vietnam Service Medal.  His personnel records show that the Veteran was assigned to the Naval Air Station in Brunswick, Maine, from January 22, 1966, to July 29, 1966; and was assigned to the Naval Air Station in Quonset Point, Rhode Island, from July 29, 1966, to August 12, 1969.  Records show that the Veteran was released from active duty and transferred to the Naval Reserve on August 12, 1969.

Of note, there is a June 1966 "speedletter" of record, showing that the Veteran volunteered for assignment to duty in Vietnam.  Records show that the "speedletter" was endorsed by the Veteran's Commanding Office and forwarded to the Chief of Naval Personnel.  Records also show that the Veteran presently was in receipt of orders to transfer to Quonset Point, Rhode Island, on July 29, 1966.  No further orders are of record. 

In March 2006, VA received a response through the Personnel Information Exchange System (PIES) that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.

In September 2015, the Veteran also testified that the parents of a Vietnamese lady, H.N., had a novelty store in Da Nang; and that he had gotten to know H.N. and her parents pretty well.  The Veteran testified that he ran into H.N. again in Idaho, where H.N. had a novelty store.

Of note, there is a hand-written letter from H.N., indicating that she had met the Veteran with a bunch of guys in Da Nang at her store in 1966; and that the Veteran knew her and her husband in Vietnam.  In January 2008, H.N. again provided this same information.

A September 2016 response from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that research on the Veteran's behalf could not be conducted without the Veteran's unit of assignment in Vietnam and applicable dates.

Here, the Board finds the Veteran's lay testimony in September 2015 regarding going on search and rescue missions in Vietnam not credible.  There is no evidence that the Veteran ever was assigned to any unit in Vietnam, and there are no orders of any assignment to the base in Da Nang.  Specifically, in prior testimony in April 2004, the Veteran described his experiences in "crash and rescue," and mentioned "pilots on fire" and "pilots in water, trying to get them out;" and testified that he was talking at the time about "Quonset Point."  In essence, there are discrepancies between the Veteran's September 2015 testimony and his prior testimony in April 2004 regarding the location of search and rescue missions.  Moreover, the Veteran's testimony of knowing a Vietnamese lady whose parents operated a store in Da Nang is inconsistent with details provided by the storeowner-i.e., that the Veteran knew her and her husband.  Such inconsistencies between the Veteran's testimony and H.N.'s statements diminish their probative value.  

Consequently, the objective evidence of record weighs against a finding that the Veteran ever stepped foot in Vietnam or was on an inland waterway.  Without evidence of such service, the presumptive provisions relating to herbicide exposure are not for application.

As to service connection on a direct basis, the evidence of record weighs against a finding that either cardiovascular-renal disease or diabetes mellitus was present during active service or within the first post-service year, or that ischemic heart disease and diabetes mellitus are otherwise related to disease or injury in active service-including exposure to herbicides.  Neither disability was noted during service or within one year of separation.  In addition, the Veteran did not have characteristic manifestations sufficient to identify either disease.  Rather, the report of a 1979 VA examination establishes that the Veteran's heart had a regular sinus rhythm with no murmurs, and there was no cardiomegaly by percussion or auscultation.  No heart disease was found in 1979-i.e., more than a decade following the Veteran's active service.  The VA examiner in 1979 also found no evidence of disease of the endocrine system.  The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that either disability is related to active service.  Post-service continuity of symptomatology of cardiovascular-renal disease and diabetes mellitus has not been established.

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for ischemic heart disease and for diabetes mellitus. On these matters, the preponderance of the evidence is against



	(CONTINUED ON NEXT PAGE)



the claims; the benefit-of-the-doubt rule does not apply, and the claims
must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ischemic heart disease is denied.

Service connection for diabetes mellitus is denied.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


